Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-27 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on December 23, 2020, in response to the office action mailed on November 27, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a memory arrangement comprising: at least two dies where each die of the at least two dies are configured to receive a combined data and control signal comprising a plurality of signals, each of the plurality of signals being at a different voltage corresponding to one die of the at least two dies, the combined data and control signal comprising one or more of data signals or control signals (interpreted as a signal containing multiple voltage that can address multiple memory dies); and a common line (connected to the memory arrangement and a controller) configured to transmit the combined data and control signal from the controller to the at least two dies, wherein the arrangement is configured to provide the combined data and control signal to each respective one of the at least two dies in the multi die memory based on the voltage of each of the plurality of signals.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach voltage to memory cells/dies:
U.S. PATENT NUMBERS:
2007/0263440 A1 – [Claim 25]
2011/0157981 A1 – determining a reference voltage difference for a plurality of memory cells [Claim 8]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 12, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181